IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
PAMELA ENGLISH,
C.A. No. Kl6C-08-019 WLW
Plaintiff,
v.

LAUREN NICOLE COLE,

Defendant.

Submitted: August 14, 2018
Decided: August 24, 2018
ORDER

Upon Defendant’s Motion for Surnmary Judgrnent.
Denied.

Timothy A. Dillon, Esquire and Jason D. Warren, Esquire of McCann & Wall, LLC,
Wilmington, Delaware; attorneys for the Plaintiff.

Michael K. DeSantis, Esquire of the LaW Offlce of DaWn L. Becker, Wilmington,
Delaware; attorney for the Defendant.

VVITHAM, R.J.

Pamela English v. Lauren Nicole Cole
C.A. No. Kl6C-()8-Ol9 WLW
August 24, 2018

Upon consideration of the Motion for Summary Judgment filed by the
Defendant, Lauren Nicole Cole, the opposition of the Plaintiff, Pamela English, and
the record of the case, it appears that:

1. On February 6, 2015,l a collision occurred at the intersection of Fords
Corner Road and Everetts Corner Road in Harley, Delaware. Viewing the facts in the
light most favorable to the non-moving party, as the Court must on a motion for
summary judgment, it appears that on the date of the collision, the Defendant was
traveling on Everetts Corner Road with a passenger, Jessica Wilson. As the
Defendant and Ms. Wilson proceeded along the roadway, they eventually approached
the road’s intersection with Fords Corner Road. Stop signs face Fords Corner Road,

making it the inferior road, with Everetts Corner Road being a through road.2

 

1 The Court notes a discrepancy, regarding the date of the collision, between the Defendant’ s
Motion for Summary Judgment and the Complaint filed in this matter. The Defendant’s Motion
alleges that a collision occurred on February 5, 2016, whereas the Complaint alleges that a collision
occurred on February 6, 2015. The Court has reviewed deposition testimony and the Pre-trial
Stipulation in this matter, both of which establish that a collision occurred on February 6, 2015 .
Therefore, despite the error in the Defendant’s Motion for Summary Judgment, this date is the date
set forth in the Court’s decision.

2 The inferior, or subordinate, road refers to one controlled by a traffic signal, which gives
cars on an adjoining road the right-of-way. See 21 Del. C. § 4164, providing that:

(a) Except when directed to proceed by police officers or traffic-control devices,
every driver of a vehicle approaching a stop intersection indicated by a stop sign shall
stop at a marked stop line, but if none, before entering the crosswalk on the near side
of the intersection or if none, then at the point nearest the intersecting roadway where
the driver has a view of approaching traffic on the intersecting roadway before
entering the intersection.

Pamela English v. Lauren Nicole Cole
C.A. No. Kl6C-08-019 WLW
August 24, 2018

2. The Defendant, in her deposition testimony, indicated that she was traveling
at the speed limit of fifty-miles-per-hour on Everetts Corner Road prior to the
collision, and that she had seen a road sign establishing that speed limit. Ms. Wilson,
in her deposition testimony, indicated that both women noticed the Plaintiff’ s vehicle
stopped at the stop sign facing Fords Corner Road. Ms. Wilson estimated that the
Defendant’s vehicle was approximately 400 feet away from the intersection, or a
distance of “three houses,” when Ms. Wilson “went to say something to [the
Defendant, but the Defendant] said, ‘I see.”’ The Defendant slowed her vehicle
slightly. Then, the Plaintiff" s vehicle began “inching a little bit” before coming to a
stop again. Ms. Wilson assumed the Plaintiff’s conduct meant that she had seen the
Defendant’s vehicle and intended to remain stopped. Finally, as the Defendant
continued toward the intersection, the Plaintiff suddenly “gunned” it into the
roadway, striking the side of the Defendant’s vehicle. The Defendant stated that she
was unable to swerve or avoid the collision.

3. The Defendant, in essence, contends that there is no evidence that she
contributed to the accident; that since she had the right-of-way, she was not negligent;
and that she had no duty to anticipate the Plaintiff s negligence

4. The Plaintiff, in essence, contends that a driver on a favored road can still

 

(b) The operator of any vehicle who has come to a full stop as provided in subsection
(a) of this section shall yield the right-of-way to any vehicle or pedestrian in the
intersection or to any vehicle approaching on another roadway so closely as to
constitute an immediate hazard and shall not enter into, upon or across such roadway
or highway until such movement can be made in safety.

3

Pamela English v. Lauren Nicole Cole
C.A. No. Kl 6C-08-019 WLW
August 24, 2018

be found to have been negligent; that a driver must maintain a proper lookout or
reduce his speed upon some warning of danger regardless of who has the right-of-
way; and that the Defendant negligently entered the intersection after observing the
Plaintiff s vehicle from a distance of approximately 400 feet.

5. Summary judgment should be granted when there are no genuine issues of
material fact and the moving party is entitled to judgment as a matter of laW.3 The
moving party bears the burden of establishing the non-existence of material issues of
fact.4 If a motion is properly supported, the burden shifts to the non-moving party to
establish the existence of material issues of fact.5 In considering the motion, the facts
must be viewed in the light most favorable to the non-moving party.6 Thus, the Court
must accept all undisputed factual assertions and accept the non-movant’s version of
any disputed facts.7 Summary judgment is inappropriate “when the record reasonably
indicates that a material fact is in dispute or if it seems desirable to inquire more
thoroughly into the facts in order to clarify the application of law to the

circumstances.”8

 

3 Super. Ct. Civ. R. 56(c).

4 Gray v. Allstate Ins. Co., 2007 WL 1334563, at *l (Del. Super. May 2, 2007).
5 Id.

6 Pierce v. Im"l lns. C0. OfIll., 671 A.2d 1361, 1363 (Del. 1996).

7 Merrill v. Crothall-American, Inc., 606 A.2d 96, 99-100 (Del. 1992).

8 Mumfora' & Miller Concrete, Inc. v. New Castle County, 2007 WL 404771, at *4 (Del.
Super. Jan. 31, 2007).

Pamela English v. Lauren Nicole Cole
C.A. No. K16C-08-019 WLW
August 24, 2018

6. Negligence cases do not readily lend themselves to summary judgment In
Ebersole v. Lowengrub, the Delaware Supreme Court reiterated this stating that,
“[g]enerally speaking, issues of negligence are not susceptible of summary
adjudication It is only when the moving party establishes the absence of any material
fact respecting negligence that summary judgment may be entered.”9 The Court also
noted similar difficulties with proximate cause saying, “questions of proximate cause
except in rare cases are questions of fact ordinarily to be submitted to the jury for

7310

decision. In addition, when comparative negligence is part of the case “the

determination of the respective degrees of negligence attributable to the parties

aall

usually presents a question of fact for the jury. “The time for settling factual

disputes in negligence, proximate cause or comparative negligence issues is at trial
by the trier of fact, not in a summary judgment motion.”12

7. Moving to the merits of the parties’ arguments, the Court finds that Williams
v. Chittick13 is persuasive In that case, a vehicle driven by John Kozelski had the
right of way. A vehicle driven by Charles Williams should have been stopped at a

stop sign. The Williams vehicle either failed to stop or failed to remain stopped and

 

9 Ebersole v. Lowengrub, 180 A.2d 467, 468 (Del. 1962).

10 Id.

ll Trievel v. Sabo, 714 A.2d 742, 745 (Del. 1998).

12 Jackson v. Thompson, 2000 WL 33115704, at *1 (Del. Super. Oct. 12, 2000).
13 Williams v. Chittick, 1 Storey 122 (Del. 1958).

5

Pamela English v. Lauren Nicole Cole
C.A. No. Kl6C-08-019 WLW
August 24, 2018

struck the Kozelski vehicle on the right side, causing the death of a passenger in the
Kozelski vehicle. The widow of the deceased passenger filed suit against both
Williams and Kozelski. At trial a directed verdict was granted to Kozelski. The
directed verdict was affirmed on appeal. In the course of its opinion, the Delaware
Supreme Court stated, in pertinent part, that the driver on the favored road, Kozelski,
was entitled to assume that Williams would not enter the intersection until he could
do so safely; that Kozelski’s right to assume that Williams would not enter the
intersection until he could do so safely continued until Kozelski was put on notice
that Williams was entering the intersection unsafely; that absent circumstances that
would place Kozelski on warning that Williams was about to enter the intersection
unlawfully, he was not bound to anticipate Williams’ negligence and was entitled to
proceed without reducing his speed; that the driver on the favored road does have to
keep such a lookout as a reasonably prudent person would do in order to discover
possible danger; and that cases may arise Where, under certain circumstances, the
driver on the favored road may be guilty of negligence contributing to the accident,
but such driver is not required to slow down in anticipation of danger which has not
become apparent.

8. Here, contrary to the Defendant’s assertion and in light of the principles set
forth in Williams v. Chittick, the Court is convinced that there is a jury question on
the issue of the Defendant’s negligence The question arises from Ms. Wilson’s
deposition testimony, viewed in the light most favorable to the Plaintiff, that the

Defendant observed the Plaintiff s vehicle stopped at the stop sign facing Fords

Pamela English v. Lauren Nicole Cole
C.A. No. Kl6C-08-019 WLW
August 24, 2018

Corner Road approximately 400 feet before the Defendant’s vehicle entered the
intersection.14 The jury could find that, as a result, the Defendant should have slowed
down before proceeding But, even if the jury does not believe the mere sight of the
Plaintiff’ s vehicle should have warned the Defendant of possible danger, there
remains a question as to whether or not the Plaintiff’ s “inching” forward should have
triggered the Defendant’s duty to slow down or stop. In either instance, these
questions are more appropriately left for the jury to decide Finally, if the jury finds
the Defendant’s conduct negligent, questions remain as to proximate cause15 and the
apportionment of fault pursuant to Delaware’s comparative negligence statute16

9. In sum, as questions of fact remain, the Defendant’s Motion for Summary
Judgment is hereby DENIED.

IT IS SO ORDERED.

/s/ William L. Witham Jr.
Resident Judge

 

WLW/dmh

 

14 The Court understands that Ms. Wilson may have reduced her distance estimate later in
her deposition testimony. However, as neither estimate is completely unsupported by the record, the
Court must view the estimate in favor of the Plaintiff.

15 The parties mention proximate cause but did not appear to actually address it in their
briefings, so neither will the Court.

16 10Del. C. § 8132.